PER CURIAM:
The written stipulation of the parties reveals that in January of 1977, respondent purchased from claimant 80,000 pounds of glycol treated urea for use in its ice control program. A price of 19 cents per pound for that quantity was agreed upon with the further understanding that claimant would also, free of charge, deliver 110 gallons of liquid ice chek activator. An emergency purchase order was thereupon issued for the above. Respondent thereafter decided to reduce the order in respect to the amount of glycol treated urea. It thereupon voided the original emergency purchase order and issued a new order without negotiating a new price per pound for the reduced order of glycol treated urea.
Ultimately, 39,000 pounds of glycol treated urea and 110 gallons of liquid ice chek activator were delivered by claimant to respondent, and claimant billed respondent 22 cents per pound for the glycol treated urea in lieu of the 19 cents per pound as originally agreed upon, and $1,237.50 for the 110 gallons of liquid ice chek activator. The respondent, in the stipulation, admits that it was improper for it to unilaterally *9reduce the quantity of glycol treated urea ordered without renegotiating the price, and that the claimant is entitled to additional compensation in the amount of $2,217.50.
Being of opinion that the stipulation sets forth a fair and equitable resolution of this dispute, the Court hereby makes an award to the claimant in the above-stated amount.
Award of $2,217.50.